Title: To John Adams from Henry Laurens, 26 March 1783
From: Laurens, Henry
To: Adams, John


Dear Sir,
London 26th March 1783.

I was yesterday honored by the reciept of your Letter of the 12th. Instant.
Can Mystery remain when Demonstration is produced? Time has acted his part, if We affect to disbelieve the Evidence which he has brought forth, neither will We be persuaded tho’ one rose from the dead. You will herewith receive copy of a Letter from Mr. Bridgen in confirmation of what I said to you in my last, if after this there shall still remain in your opinion a “Mystery which Time only can unriddle,” it must so rest with you— I will not attempt an Exposition because I would not without necessity speak even a Truth to offend you. Time or even one moment’s reflexion will however convince you that if you can believe the Person capable of the Doings already proved, is a fit and proper person for a confidential Friend in the important affairs of the United States of America, your Faith is strong enough to admit that your very best Friends may be of a different Opinion—private Affections and Attachments I presume not to touch. Believe me sir I write to you in Friendship and that even respecting the faulty Person himself I wish it were possible with the utmost stretch of Charity to believe him not guilty.
I lately saw in a Morning Chronicle a publication of your first Commission for making a Treaty of Commerce with Great Britain and of the revocation of that Commission which staggered me because upon being questioned by some of our best friends I had signified an Opinion that such a Commission was subsisting. I know but of one Person in England who could have made that mischievous publication I wish he may not be possessed of more important Documents.
That “the noble Lord” did boast is beyond all doubt but I had the good fortune to give a check to his success by propounding a Question almost in terms with that which you have put— How does His Lordship know whether We conferred with, or what We communicated to our Ally? but admitting the fact, which I do not admit, what then? Be assured that a disappointed & mortified S—— maugre all pretensions to Whigism has as good a stomach for such a “Feat” as even an H—— a G—— or the other S or S had.
I coincide exactly in your opinion on the Delay of the Definitive Treaty, the Evacuation of New York, the Tories, Recommendations &c. and ’tis probable I have given a Damp to the third Edition for the [“]Provisional Establishment and Regulation of Trade &c” by framing a counter Bill supposed to be pending in each of the United States for regulating the British trade which I held up as a Mirror to a noble Lord and a few of the most eminent Commoners, the picture alarmed them, and if I judge right a Lead will be laid upon their Bill.
“You cannot think our Country will hang their Ministers for being cheated into Independence Fisheries &c &c.” I fancy not, but be as grave as you please upon the subject, believe me his Lordship boasted of having “cheated” us “into” those great benefits & flattered himself with hopes that upon the same ground he would be able to “cheat” us out of them again. I hope his Wings will be clipt. If the proper Ministry shall succeed I have every reason to expect an honest and liberal proceeding with respect to us will immediately ensue. My opinion is founded upon the most explicit assurances from the very best hands— The Tories nicknamed Loyalists, are execrated by the Circle in which I sometimes move and yet they say they must “make some Provision for some of the poor Devils for National honor’s sake—” I reply, make what provision you will, it would be impertinent in me to interfere in that Business, but you must not attempt to cram them down our throats, ’tis time you should know that America will not be taxed without her own consent. I have uniformly discouraged all attempts to trade with the United States until the Definitive Treaty shall be concluded, and the British Forces by Land & Sea effectually withdrawn. The Reasonings which I have urged particularly personating the State of New York have been acknowledged invincible, but some of the Merchants are nevertheless mad, and will send their Ships—let them be mad. I trust the United States will be wise.
My Son & Daughter join in respectful Compliments with, / Dear Sir, / your obedient and / most humble servant,
Henry Laurens.
P.S. 4th. April. I beg leave to refer to a few lines of P. S. to Doctor Franklin. I shall be on my way to Paris about the 8th. Inst. Mr. Oswald it seems is not to be at the finishing our negotiations, I am thankful however for the appointment of another honest Man—David Hartley Esquire who desires me to present his Compliments.—

HL
 